Title: Additional Instructions by Congress to Franklin, Deane, and Jefferson, 16 October 1776
From: Continental Congress
To: Franklin, Benjamin,Deane, Silas,Jefferson, Thomas


                    
                        [16 October 1776]
                    
                    Additional instructions to B F, S D, and T J, commissioners from the united states of America to the king of France.
                    
                    Whilst you are negotiating the affairs you are charged with at the court of France you will have opportunities of conversing frequen[t]ly with the ministers and agents of other european princes and states residing there.
                    You shall endeavour, when you find occasion fit and convenient, to obtain from them a recognition of our independency and sovereignty, and to conclude treaties of peace, amity and Commerce between their princes or states and us provided that the same be not incompetent with the treaty you shall make with his most christian majesty; that they do not oblige us to become a party in any war which may happen in consequence thereof, and that the immunities, exemptions, privileges, protection, defense and advantages, or the contrary, ther[e]by stipulated, be equal and reciprocal. If that cannot be effected, you shall, to the utmost of your power, prevent their taking part with Great Britain in the war which his britannic majesty prosecutes against us, or entering into offensive alliances with that king, and protest and present remonstrances against the same, desiring the interposition mediation and good offices on our behalf of his most christian majesty, the king of France, and of any other princes or states whose dispositions are not hostile towards us. In case overtures be made to you by the ministers or agents of any european princes or states for commercial treaties between them and us, you may conclude such treaties accordingly.
                